Citation Nr: 0825281	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-21 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a lumbar spine 
disorder has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from July 1971 to July 1974.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas in which the RO determined that the 
appellant had not submitted new and material evidence to 
reopen his claim of entitlement to service connection for a 
lumbar spine disorder.

The appellant's claim of entitlement to service connection 
for a lumbar spine disorder was originally denied in an 
October 2002 rating decision.  The appellant was notified of 
that denial the same month and did not appeal.  The October 
2002 rating decision, therefore, represents the last final 
action on the merits of the service connection claim for a 
lumbar spine disorder.  Glynn v. Brown, 6 Vet. App. 523 
(1994).  The October 2002 rating decision also represents the 
last final decision on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

In December 2007, a Travel Board hearing was held at the 
Little Rock RO before the undersigned Veterans Law Judge who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing 
has been associated with the claims file.


FINDINGS OF FACT

1.  The unappealed October 2002 RO final rating decision 
denied the appellant's claim of entitlement to service 
connection for a lumbar spine disorder.

2.  The evidence received since the October 2002 rating 
decision, when presumed credible and when considered with 
previous evidence, relates to an unestablished fact necessary 
to substantiate the claim and, when considered together with 
the previous evidence of record, raises a reasonable 
possibility of substantiating the claim.

3.  It is probable that appellant's lumbar spine disorder had 
its onset as a result of a back injury while he was in active 
service.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision that denied entitlement 
to service connection for a lumbar spine disorder is a final 
decision. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  The evidence received subsequent to the October 2002 
rating decision is new and material, and consequently does 
serve to reopen the appellant's claim of entitlement to 
service connection for a lumbar spine disorder.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2007); 
38 C.F.R. 3.102, 3.156, 3.159, 3.303, 3.307, 3.309 (2007).

3.  With resolution of reasonable doubt in the appellant's 
favor, the evidence is in equipoise and warrants service 
connection for a chronic lumbar spine disorder.  38 U.S.C.A. 
§§ 1101, 1110, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d). 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information relating to effective dates and 
disability ratings in a March 2006 letter.

As for the appellant's attempt to reopen his lumbar spine 
service connection claim, because his attempt to reopen has 
been granted by the Board, VA's duty to notify and assist has 
been fulfilled.  Furthermore, inasmuch as the Board is 
allowing the claim for service connection for a lumbar spine 
disorder, the appellant will not be prejudiced by the Board's 
decision even if the duty to notify and duty to assist 
provisions contained in the law have not been completely 
satisfied.  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent necessary for these claims and no further action 
is necessary under the mandate of the VCAA.



The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A. New and material evidence

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108. 

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The October 2002 rating 
decision is final.  38 C.F.R. § 20.1103.  While the veteran 
was notified of the denial in October 2002, he did not submit 
a Notice of Disagreement (NOD) within the time period 
allowed.  Thus, this claim may not be reopened in the absence 
of new and material evidence.  38 U.S.C.A. §§ 5108; 38 C.F.R. 
§ 3.156(a); Glynn v. Brown, 6 Vet. App. 523 (1994).

Current regulation requires that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material."  The regulation specifically 
defines material evidence as evidence, that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Whether new and material evidence is submitted is a 
jurisdictional test--if such evidence is not submitted, then 
the claim cannot be reopened, and the Board does not have 
jurisdiction to proceed further.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996). 

The evidence considered by the RO in reaching its October 
2002 rating decision included the appellant's service medical 
treatment records; a DD Form 214; a VA Form 21-526 dated in 
May 2002; the reports of private medical treatment rendered 
from 1987 to 2001; the reports from VA outpatient treatment 
rendered from 2001 to 2002; an October 2002 letter from the 
appellant's spouse; and various statements submitted by the 
appellant.

The appellant's lumbar spine disorder claim was denied in 
October 2002 because the evidence of record did not show that 
the current lumbar spine pathology was related to service.  
The evidence added to the claims file after the October 2002 
rating decision includes a June 2005 report from a fellow 
service member who had been with the appellant at the time of 
the in-service back injury; a June 2006 VA medical treatment 
note; the report of a VA medical examination conducted in 
August 2006; the April 2007 report of a private spine 
specialist; the testimony of the appellant and his spouse 
presented at the December 2007 Board hearing; and various 
statements submitted by the appellant.

The Board finds that the evidence added to the record after 
October 2002 has direct bearing on the issue of service 
connection for a lumbar spine disorder and therefore, is 
material.  In short, the added evidence relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a lumbar spine disorder, namely a 
nexus between service and the currently diagnosed lumbar 
spine pathology.  Because the credibility of the evidence is 
presumed for the purpose of reopening, the Board finds that 
the evidence cited above constitutes new and material 
evidence sufficient to reopen the claim for service 
connection for a lumbar spine disorder.  Having reopened the 
claim, the Board will now conduct a de novo review of the 
merits of this case.



B. Service connection

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  
38 C.F.R. § 3.303(a).  There must be medical evidence of a 
nexus relating an in-service event, disease or injury, and 
any current disability.  Caluza v. Brown, 7 Vet. App. 498 
(1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As previously noted, the Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In weighing the evidence 
of record in the present case, the Board is of the opinion 
that the weight of the evidence is in equipoise as to a 
finding that any chronic acquired lumbar spine disorder, 
including degenerative disk disease, had its onset during the 
appellant's active service.

The appellant testified at his December 2007 Board hearing 
that he initially injured his back while moving a locker in 
service.  He said that the back pain never went away after 
that and that he had probably received his first post-service 
medical treatment for back pain in 1975.  The appellant's 
spouse testified that she had observed the appellant since 
the injury in service and that she had never not seen him 
suffering to some degree from back pain.  She also testified 
that the appellant had not had any injury to his back after 
his separation from service.  

Review of the service medical treatment records reveals that 
the appellant was treated for complaints of back pain in 
January 1973; x-ray examination was conducted due to a 
clinical history of chronic low back pain and revealed no 
significant radiographic abnormality.  In February 1973, the 
appellant again sought treatment for low back pain.  On 
physical examination, there was a moderate amount of 
paravertebral spasm.  Again, x-ray examination was conducted 
due to chronic low back pain and revealed no significant 
radiographic abnormality.  The examining physician rendered a 
diagnosis of low back syndrome.  The appellant underwent a 
service separation examination in July 1974; his spine and 
musculoskeletal system were described as normal.  

After service, the appellant reported treatment for low back 
pain in 1975, and 1979.  The associated treatment records 
were sought, but were unavailable as the physician had no 
records dating back more than seven years.

Private medical records dated between August 1987 and April 
2001 reveal that the appellant had undergone spinal surgery 
in August 1987.  Myelogram testing revealed a herniated 
nucleolus pulposus at L5-S1.  The appellant underwent 
additional surgery at the L5-S1 level in March 1996, and 
April 1999.  An April 2001 report indicates that the 
appellant had had back problems since the 1970s.  

The evidence of record includes VA treatment records dated 
between 2001 and 2006; these records demonstrate ongoing 
treatment for the low back.  A June 2006 physician note 
indicates that old records had been reviewed and confirmed a 
back injury while the appellant was in service.

The appellant underwent a VA medical examination in August 
2006; the examiner reviewed the appellant's service medical 
treatment records and the claims file.  Radiographic 
examination revealed spurring and disk space narrowing at L5-
S1, and at L4-5.  Degenerative changes were noted at the 
facet joints of L4-5 and L5-S1.  The examiner rendered a 
clinical impression of the post surgical presence of mild 
degenerative disc disease of the lumbar spine.  In the 
examiner's opinion, the appellant was treated for an acute 
lumbar strain in service and that it was less likely than not 
that the current lumbar spine disability was related to that 
condition.  

The claims file includes a report from a private doctor who 
is a spine specialist.  The doctor noted that, based on the 
appellant's medical records and treatment, the appellant had 
had an injury of his back in the 1970s in service.  The 
doctor rendered current diagnoses of L5-S1 right facet 
arthrosis, L4-5 and L5-S1 degenerative disc disease and 
status post laminectomy.  The physician concluded that the 
appellant's current symptoms were a progression of the 
military back injury.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  In this regard, it is the policy of 
the VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the veteran.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. 

As previously noted, the appellant's service medical 
treatment records clearly show that the appellant was treated 
for lumbar spine symptoms in service.  He was described as 
having a history of chronic low back pain on more than one 
occasion.  The service medical treatment records also contain 
a diagnosis of low back syndrome.  The appellant currently 
has diagnoses relating to lumbar spine pathology at the L4-5 
and L5-S1 levels.  A private physician and a VA physician 
each examined the appellant and reviewed his medical 
treatment records, both in-service and post-service.  Each 
physician rendered an opinion and these opinions are both pro 
and con to the conclusion that the appellant's current lumbar 
spine pathology is related to the documented 1973 treatment 
for low back syndrome.  This evidence about whether the 
appellant's current low back pathology is related to the back 
injury and symptoms he had in service, therefore, is at least 
in equipoise.  

There is no medical evidence of record that shows that the 
appellant suffered any intervening injury to his low back 
after his discharge from service in July 1974.  Furthermore, 
the service medical treatment records show that the appellant 
was treated for chronic low back pain and low back syndrome 
in 1973.  There is lay testimony from the appellant's spouse 
that the appellant has had some sort of back symptomatology 
since 1973. 


While it is possible that the current lumbar spine disorder 
is due to some post-service occurrence, since there is 
competent medical evidence of record on both sides of the 
question of whether this condition occurred only subsequent 
to the appellant's active duty, and resolving reasonable 
doubt in favor of the appellant, the Board finds that it is 
as likely as not that the appellant's chronic lumbar spine 
disorder was initially documented in service, and that the 
current condition is related thereto.  With application of 
the benefit of the doubt, service connection is therefore 
granted for a chronic lumbar spine disorder.


ORDER

The claim of service connection for a lumbar spine disorder 
is reopened.

Service connection for a lumbar spine disorder is granted.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


